                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

TACOMA BORDEN and ATTALIA BORDEN,                  §
                                                   §
       Plaintiffs,                                 §
                                                   §
v.                                                 §           CIVIL ACTION H-19-551
                                                   §
FORT BEND COUNTY, TEXAS, et al.,                   §
                                                   §
       Defendants.                                 §


                             MEMORANDUM OPINION AND ORDER

       Pending before the court is a motion to dismiss or for a more definite statement filed by

defendants Kloeber, Narinsingh, Rains, Rabius, and Luckstead (the “Medical Defendants”).1

Dkt. 23. After reviewing the motion, response, reply, first amended complaint, and applicable law,

the court is of the opinion that the motion should be DENIED.

                                I. BACKGROUND AND ARGUMENTS

       This case arises primarily from plaintiff Tacoma Borden’s time as an inmate in Fort Bend

County jail. Dkt. 7. Tacoma Borden suffers from severe epilepsy, and the Bordens contend that

Tacoma Borden advised individuals working in the jail that she needed medication to prevent

seizures and serious medical conditions that can occur as a result of her seizures, and the personnel

ignored her requests, resulting in her having three seizures while confined in jail and suffering




       1
          The first amended complaint does not provide first names for these defendants. See Dkt. 7.
Additionally, the instant motion to dismiss is also filed on behalf of Garza, but Garza filed a separate
motion to dismiss with a different group of defendants. See Dkt. 12. The court has already ruled
that the plaintiffs’ allegations against Garza under § 1983, which is the issue in the instant motion,
are sufficient to overcome Garza’s invocation of qualified immunity. Accordingly, the court does
not address the claims against Garza in this order.
various medical issues as a result.2 Id. The Bordens contend in the first amended complaint that

Kloeber was a nurse practitioner at the jail and Rabius, Rains, Narinsingh, and Luckstead were all

jail nurses. Id. They specifically state that each of the Medical Defendants is sued in his or her

individual capacity, and they allege that each Medical Defendant was personally involved in the

inhumane and unsanitary conditions of confinement and denial and delay of medical care and

treatment. Id. They allege, specifically, that Rabius checked Tacoma Borden’s blood pressure after

she suffered a seizure and wrote the wrong blood pressure on the form and the wrong time that the

seizure occurred. Id. Tacoma Borden had to start using a wheelchair after her third seizure, and the

plaintiffs contend that the medical personnel at the jail required that Tacoma Borden be placed in

the disciplinary tank as long as she had to use a wheelchair. Id. The plaintiffs contend that this was

either punishment for Tacoma Borden’s disability or retaliation against Tacoma Borden for

complaining about her care. Id. They do not state which of the Medical Defendants was involved

in this decision. Id.

       The Medical Defendants move for dismissal of the claims asserted against them under

Federal Rule of Civil Procedure 12(b)(6).            Dkt. 23.     They assert that the plaintiffs’

“incomprehensible and disjointed statements” do not meet federal pleading standards. Id. They

argue that the plaintiffs merely allege that the Medical Defendants were responsible for defendant

Tacoma Borden’s medical deprivation of care, and they argue that the facts alleged do not rise above

the speculative level. Id. They additionally assert that to the extent the plaintiffs are attempting to

assert claims against them in their official capacities, these claims must be dismissed because the

Bordens cannot maintain claims against the Medical Defendants in their official capacities

       2
          The Bordens also allege several conditions of confinement issues that are detailed in the
court’s order on a motion to dismiss filed by other defendants and will not be repeated here. See
Dkt. 28.
concurrently with claims against Fort Bend County, which is also a named defendant. Id. The

Medical Defendants request, in the alternative, that the court require the plaintiffs to provide a more

definite statement because they contend they are unable to form a responsive pleading. Id.

        The plaintiffs point out in response that they allege in the first amended complaint that each

Medical Defendant deprived Tacoma Borden of her constitutionally protected rights secured by the

Fourteenth Amendment while acting under the color of state law. Dkt. 25. They clarify that the

claims are brought against the Medical Defendants in their individual capacities because each of the

Medical Defendants failed to provide constitutionally adequate medical care to Tacoma Borden and

each was deliberately indifferent to Tacoma Borden’s serious medical needs. Id. The plaintiffs

assert that the first amended complaint indicates that the Medical Defendants completely ignored

Tacoma Borden’s medical needs despite her making numerous requests for her medication to the jail

pharmacy. Id. According to the first amended complaint, Tacoma Borden did not receive medical

attention after her first or second seizures. Id. After the third, the first amended complaint states that

one or a few of the Medical Defendants, without specifying which, arrived but did not transport her

for treatment. Id. Additionally, the plaintiffs argue that the first amended complaint states that

Rabius attempted to falsify Tacoma Borden’s medical records to portray a different narrative than

what happened. Id.

        In reply, the Medical Defendants assert that the plaintiffs must allege that the official was

“‘aware of facts from which the inference could be drawn that a substantial risk of serious harm

exists’” and that the official “‘must draw that inference.’” Dkt. 26 (quoting Baughman v. Hickman,

935 F.3d 302, 307 (5th Cir. 2019)). They assert that the plaintiffs’ “lengthy recitation of facts in

their First Amended Complaint and response . . . do not support a cause of action against the
[Medical] Defendants.” Id. They also reassert that they cannot ascertain the plaintiffs’ ultimate

claims against them and need a more definite statement. Id.

                                        II. LEGAL STANDARDS

A.      Motion to Dismiss

        “Federal Rule of Civil Procedure 8(a)(2) requires only ‘a short and plain statement of the

claim showing that the pleader is entitled to relief.’” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 127

S. Ct. 1955, 1964–65 (2007). In considering a Rule 12(b)(6) motion to dismiss a complaint, courts

generally must accept the factual allegations contained in the complaint as true. Kaiser Aluminum

& Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1050 (5th Cir. 1982). The court

does not look beyond the face of the pleadings in determining whether the plaintiff has stated a claim

under Rule 12(b)(6). Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999). “[A] complaint

attacked by a Rule 12(b)(6) motion to dismiss does not need detailed factual allegations, [but] a

plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555 (citations omitted). The “[f]actual allegations must be enough to raise a

right to relief above the speculative level.” Id. The supporting facts must be plausible—enough to

raise a reasonable expectation that discovery will reveal further supporting evidence. Id. at 556.

B.      Motion for a More Definite Statement

        “A party may move for a more definite statement of a pleading to which a responsive

pleading is allowed but which is so vague or ambiguous that the party cannot reasonably prepare a

response.” Fed. R. Civ. P. 12(e). However, motions for more definite statement are “generally

disfavored.” Lehman Bros. Holdings, Inc. v. Cornerstone Mortg. Co., No. H-09-0672, 2009 WL


                                                    4
1504977, at *1 (S.D. Tex. May 28, 2009) (Rosenthal, J.) (collecting authorities). “When a defendant

is complaining of matters that can be clarified and developed during discovery, not matters that

impede his ability to form a responsive pleading, an order directing the plaintiff to provide a more

definite statement is not warranted.” Id.

                                            III. ANALYSIS

       The Defendants assert that the facts alleged do not rise above a speculative level. Dkt. 23.

The first amended complaint indicates that each of the Medical Defendants was a nurse or nurse

practitioner at the jail who was personally involved in the inhumane and unsanitary conditions of

confinement and denial and delay of medical care and treatment outlined in the first amended

complaint. Dkt. 7. It states that Tacoma Borden advised that she needed medication so that she

would not have seizures but did not receive said medication and thereafter suffered three seizures

while confined in the jail, which involved urinating on herself, was not supplied clean undergarments

after the seizures, and, after her medical condition deteriorated, had to be in a wheelchair. Id. There

is no indication which of the Medical Defendants was advised that Tacoma Borden needed the

medication or who decided not to or failed to provide it. See id. The plaintiffs further allege in the

first amended complaint that the medical personnel made the determination that inmates in

wheelchairs must be housed in the disciplinary tank, and inmates in the disciplinary tank are treated

differently than other inmates, including not having access to the commissary and different phone

privileges. Id. But it does not say which of the Medical Defendants was involved in this

determination. See id.

       The court agrees with the Bordens that the allegations are more than speculative, as there is

a direct connection made in the first amended complaint between the failure to provide Tacoma


                                                  5
Borden’s medication, despite her requests and warnings about the consequences of not having it, the

three severe seizures she suffered while confined in the jail, and the atrocious conditions of

confinement alleged. However, the first amended complaint does not provide any information about

how each of the Medical Defendants, other than Rabius, was involved in these events. It is unclear

whether the Bordens are alleging that each of the Medical Defendants received a request for

medication and failed to provide it, and the court is uncertain whether the Bordens are alleging that

all of the Medical Defendants treated or failed to treat Tacoma Borden. While some of this

information is the type of information that cannot be determined until some discovery is completed,

the court finds that the Medical Defendants need more specificity about how each defendant was

involved in order to fashion an appropriate response to the Bordens’ complaint.

                                         IV. CONCLUSION

       The Medical Defendants’ motion to dismiss (Dkt. 23) is DENIED WITHOUT PREJUDICE.

Their alternative motion for a more definite statement is GRANTED. The Bordens shall amend their

complaint again to provide more information about how each of the Medical Defendants allegedly

deprived Tacoma Borden of her constitutional rights. The Bordens shall file their second amended

complaint within twenty days of the date of this order.

       Signed at Houston, Texas on December 3, 2019.




                                              ___________________________________
                                                          Gray H. Miller
                                                  Senior United States District Judge




                                                 6
